Citation Nr: 0819455	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
August 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection is in effect for the veteran's left 
shoulder disability, rated 10 percent disabling; status post 
left bunionectomy with pes planus, rated 10 percent 
disabling; status post right bunionectomy with pes planus, 
rated 10 percent disabling; right ankle disability, rated 10 
percent disabling; and diathesis recti and tinea versicolor, 
both rated noncompensably disabling; his combined rating is 
40 percent.  

2.  The veteran's nonservice-connected disabilities include a 
right shoulder disability and exposure to asbestosis.

3.  The veteran has a Bachelor's degree in Business 
Administration with specialization in Computer Information 
Systems.

4.  The veteran served as a data systems leading computer 
technician, computer systems training course manager, data 
systems leading computer chief, advanced electronic 
communications instructor, electronic technology 
instructional manager, and computer and network installation 
manager during service.

5.  The veteran's educational background and work experience 
have adequately prepared him for an occupation consistent 
with his abilities, aptitudes, and interests; the record does 
not establish that the course of vocational rehabilitation 
that the veteran requests is necessary to pursue or maintain 
employment consistent with his abilities, aptitudes, and 
interests.




CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation (other than a program of employment 
services) under chapter 31, title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 21.35, 21.40, 21.51, 
21.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Specific VCAA notice was not required in this case 
because the notification procedures for Chapter 31 claims 
were not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  All relevant 
evidence necessary for the equitable disposition of the 
appeal was obtained and additional efforts to notify or 
assist the appellant in this case are not required.

II.  Analysis

A veteran is entitled to a rehabilitation program under 
Chapter 31, in part, if he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  An "employment handicap" 
does not exist when any one of the following conditions is 
present: (i) The veteran's employability is not impaired; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to the impairment 
of employability; or (iii) the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).  Under 
the provisions of 38 C.F.R. § 21.51(g), if a veteran is not 
found to have an employment handicap, a separate 
determination of his or her eligibility for employment 
assistance must be made under § 21.47.

A "serious employment handicap" is a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).  The 
veteran's service-connected disability need not be the sole 
or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  A separate determination addressing 
whether a "serious employment handicap" exists shall be made 
in each case in which an employment handicap is found.  38 
C.F.R. § 21.52(a).

"[T]he Secretary is given broad authority to make awards and 
determine the scope of services and assistance" concerning 
Chapter 31 vocational rehabilitation benefits.  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996) (such determinations are 
only set aside in cases found to be arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law).

Service connection is in effect for the veteran's left 
shoulder disability, rated 10 percent disabling; status post 
left bunionectomy with pes planus, rated 10 percent 
disabling; status post right bunionectomy with pes planus, 
rated 10 percent disabling; right ankle disability, rated 10 
percent disabling; and diathesis recti and tinea versicolor, 
both rated noncompensably disabling; his combined rating is 
40 percent.  The veteran's nonservice-connected disabilities 
include a right shoulder disability and exposure to 
asbestosis.

In December 2003, the veteran filed an application for VA 
Vocational and Rehabilitation benefits.  He originally 
expressed a desire to obtain a Master's Degree in Business 
Management/Information Technology.  He held a Bachelor's 
degree in Business Administration with specialization in 
Computer Information Systems from St. Leo University and 
served as a data systems leading computer technician, 
computer systems training course manager, data systems 
leading computer chief, advanced electronic communications 
instructor, electric technology instructional manager, and 
computer and network installation manager during service.  

A VA counseling Record-Narrative Report dated in March 2004 
found that the veteran had an employment handicap, but he did 
not have a serious employment handicap.  He was approved for 
a program of employment services.  A VA Special Report of 
Training dated in July 2004 noted that arrangements were made 
for the veteran to attend a short-term class in A+ with 
certification exam to follow.  A VA counseling Record-
Narrative Report (Supplemental Sheet) dated in November 2004 
is of record.  The report noted that the veteran was referred 
to a certified rehabilitation counselor at Career Action 
Associates for resume preparation and interview skills 
training.  The VA vocational rehabilitation counselor noted 
that the certified rehabilitation counselor and several 
people in the veteran's field who were consulted did not 
believe that a Masters degree was necessary to obtain 
employment.  They emphasized the veteran needed work 
experience in his chosen field.  A VA WINRS Case Note dated 
in August 2005 noted that the veteran's combined disability 
rating was increased to 40 percent.  The VA vocational 
rehabilitation counselor found that he could still obtain 
suitable employment based on his current experience, 
training, and skills.  

The veteran's underlying reasoning for his claim is that, 
despite his good-faith efforts to obtain suitable employment 
in his chosen field, he has been unable to do so.  He 
essentially contends that advanced training, such as a 
Masters Degree, or in the alternative, at least additional 
information technology (IT) training or certification, such 
as Microsoft Cluster Server (MSCS) certification or Cisco 
Certified Network Associate (CCNA) certification, is needed 
to ensure a competitive advantage over other job applicants.  
The veteran has also essentially argued that his service-
connected disabilities preclude employment at an entry-level 
electronics or computer-related position due to the manual 
labor required, but a Masters Degree or additional IT 
training and certification would allow him to obtain a 
supervisory position, which is a more sedentary occupation.

The type of occupation for which the veteran previously was 
found rehabilitated under Chapter 31 is suitable based on his 
specific employment handicap and capabilities.  38 C.F.R. § 
21.284(a)(2), (3).  The skills that the veteran developed 
during service and his education are adequate to secure and 
maintain employment in his chosen field.  The skills and 
education which the veteran already has are adequate to 
maintain employment in that field; the veteran's service-
connected disabilities have not worsened to the point that he 
is unable to perform the duties of the occupation for which 
he has been trained; the occupation in which the veteran 
completed training has not been found to be unsuitable due to 
the veteran's abilities and employment handicap.

Based on the foregoing, the evidence is against the veteran's 
claim of entitlement to additional vocational rehabilitation 
benefits and the requisite provisions of 38 C.F.R. § 21.284 
have not been met.  The purpose of the Chapter 31 vocational 
rehabilitation program is to provide the assistance necessary 
to enable veterans to obtain and maintain suitable 
employment, and that goal was met in this case.

While the veteran has been found to have an employment 
handicap, although not a serious employment handicap, it is 
by no means apparent that the veteran is entitled to the 
course of vocational rehabilitation that he requests.  As of 
this point in time, he has been found entitled only to 
employment services and not the additional training that he 
seeks.

There is no evidence of record to show that he is unable to 
obtain employment consistent with his abilities, aptitudes, 
and interests based on his existing education and experience.  
He does have disabilities that constitute an employment 
handicap; however, the course of vocational rehabilitation 
that he seeks is unnecessary to make him more able to obtain 
or retain employment consistent with his abilities, 
aptitudes, and interests.  

Regarding the veteran's contention that his service-connected 
disabilities prevent his working at an entry-level computer 
position, a VA WINRS Case Note dated in September 2005 noted 
that the veteran "was still attending school and said he had 
not been hired in the IT field.  He is cutting grass and 
doing other odd jobs to make money."  As the veteran can 
perform manual labor such as cutting grass, there is no 
competent evidence of record that his service-connected 
disabilities render him unable to perform the duties of an 
entry-level electronics or computer fields.  In short, it 
appears that any problems with employment, including lack of 
current training in the fast-changing computer field, are not 
due to the veteran's service-connected physical disabilities.  
While additional training would certainly improve his chances 
of obtaining employment, the primary purpose of VA's 
vocational rehabilitation program is suitable employment, and 
where a veteran's pattern of abilities, aptitudes, and 
interests is consistent with his qualifications for suitable 
employment, training may not be approved under the chapter 31 
program.  

Accordingly, the preponderance of evidence is against the 
veteran's claim of entitlement to a program of vocational 
rehabilitation training under the provisions of chapter 31 of 
title 38, United States Code.  (The veteran has, of course, 
already been found entitled to a program of employment 
services.)


ORDER

Entitlement to a program of vocational rehabilitation (other 
than a program of employment services) under chapter 31, 
title 38, United States Code, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


